 1                                                            The Honorable Richard A. Jones
 2
 3
 4
 5
 6
                        UNITED STATES DISTRICT COURT FOR THE
 7                        WESTERN DISTRICT OF WASHINGTON
                                    AT SEATTLE
 8
 9
      UNITED STATES OF AMERICA,                          NO. CR18-145RAJ
10
                            Plaintiff,
11                                                       ORDER DENYING DEFENDANT’S
                       v.                                MOTION TO SUPPRESS SEARCH OF
12
                                                         RESIDENCE AND MOTION TO
13    BOBBY BEASLEY,
                                                         SUPPRESS SEARCH OF VEHICLE
                            Defendant.
14
15
16         THIS MATTER comes before the Court on Defendant’s Motion to Suppress

17 Search of Residence and Motion to Suppress Search of Vehicle. Having conducted a
18 suppression hearing on this date, and for the reasons set forth orally on the record, the
19 Court DENIES Defendant’s Motion to Suppress Search of Residence (Dkt. #35) and
20 Motion to Suppress Search of Vehicle (Dkt. #36).
21         DATED this 9th day of April, 2019.

22
23
                                                      A
24                                                    The Honorable Richard A. Jones
                                                      United States District Judge
25
26
27
28

     ORDER DENYING DEFENDANT’S
     MOTIONS TO SUPPRESS - 1
